Citation Nr: 0604126	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an application to reopen a claim 
for service connection for PTSD.   

The veteran testified at a January 1999 videoconference 
hearing before the Board; and in May 1999, the Board found 
that new and material evidence had been received with which 
to reopen the veteran's claim.  Upon reopening the claim, the 
Board remanded it for additional development, to include a 
further inquiry into the veteran's alleged stressors.  The 
purposes of that remand have been met to the extent possible.  

The Board notes that law requires that the Board member who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  In this case, the Board member 
who conducted the veteran's January 1999 hearing is no longer 
employed by the Board.  The veteran was informed in May 2003 
that he had the right to another Board hearing.  He responded 
in May 2003 that he did not want an additional hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to any verified in-
service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 1998 rating decision; the March 
1998 Statement of the Case; the May 1999 Board Decision and 
Remand; the January 2003 and July 2005 Supplemental Statement 
of the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD, and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated June 1999, December 2002, and March 
2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was notified and aware 
of the evidence needed to substantiate his claim for service 
connection for PTSD, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in January 1998, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the January 1998 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for PTSD, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 1999, December 2002, and March 2004 letters 
and asked him to identify all medical providers who treated 
him for PTSD.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was scheduled for VA examinations in February 
2001 and April 2001.  He failed to report for these 
examinations because he was in the hospital for one of them, 
and he was in jail for the other.  The veteran was also 
scheduled for a VA examination to take place in June 2005.  
He failed to report for that examination.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is a reopened claim, 
failure to report for an examination without good cause would 
normally result in a denial as a matter of law.  However, the 
Board notes that in a February 2003 VA Form 646, the 
veteran's representative stated that the veteran was not 
scheduled to be released from jail until December 2005.  In 
the February 2003 VA Form 646, the veteran's representative 
requested that the veteran's examination take place after his 
release from prison.  When the representative filed its 
December 2005 brief, it did not address any continued desire 
to undergo a VA examination.  

There is VA medical evidence to show that the veteran has 
been diagnosed and treated for PTSD.  The primary impediment 
to a grant of service connection for PTSD here is the absence 
of combat duty or a verified in-service stressor.  Under 
these circumstances, another examination or a medical opinion 
is not necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
elaborates upon this matter in the analysis below.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from July 1966 to August 
1969.  His military specialty was telephone switchboard 
operator.  His decorations included the National Defense 
Service Medal; Vietnam Service Medal with 4 Bronze Service 
Stars; and the Republic of Vietnam Campaign Medal.  His 
service personnel records indicate participation in Vietnam 
offensives and counteroffensives.  However, they show no 
decorations or medals evincing combat duty.  At his January 
1999 personal hearing, the veteran testified that although he 
was sent to Vietnam during the Tet Offensive in 1968, he did 
not take part in any offensives or counteroffensives.  He 
stated that most of the time in Vietnam he was in the 
"boonies," isolated in a van with another person operating 
switchboards, radios, and short-wave radios with combat going 
on around them.

The veteran asserts that he has PTSD due to in-service 
stressors.  Specifically, he alleges that he was burning tall 
grass around the perimeter by spraying kerosene on it.  A 
Vietnamese boy was there and he caught on fire.  The veteran 
tried to put out the flames but the boy wouldn't stay still.  
The boy almost died and the veteran states that he can still 
hear the screaming.  On another occasion, the veteran's 
friend, J.S., was ambushed while working out "in the 
boonies".  He bled to death before the medics could get to 
him.  He also alleges that one day while walking down the 
road, see saw a lot of VC lying dead on the side of the road.  
He still has visions of the dead and blood everywhere.  
Finally, he stated that he arrived in Vietnam at the 90th 
Replacement Company near LBJ (Long Binh Jail).  While he was 
there, the air base was mortared and partially destroyed.  

The veteran's service medical records include a normal 
separation examination.  However, the veteran completed a 
Report of Medical History in June 1969 in which he indicated, 
by checked box, that he had nightmares and depression or 
excessive worry.  

The veteran submitted a February 1999 correspondence from a 
private physician (Dr. W.H.F.).  He stated that the veteran 
had sought treatment in 1970 and that he was "very, very 
agitated, depressed, and extremely angry."  He prescribed 
the veteran some Valium and an antidepressant, and referred 
him to the VA hospital in Bonham, Texas.  Dr. W.H.F. stated 
that he has not seen the veteran since then.  

The veteran was hospitalized in September 1973, March 1974, 
and September 1974 for drug abuse (amphetamines, 
barbiturates, and alcohol).  The September 1973 hospital 
report noted that that the veteran's behavior became quite 
chaotic after his wife left him.  Apparently, the veteran 
became so disturbed that he called the police himself, and 
was locked up.  He complained of hallucinations and was 
admitted to the psychiatric ward.  

A November 1974 correspondence from the Dr. D.T.W. stated 
that he had treated the veteran in June 1969 (during 
service).  At that time, the veteran gave a history of not 
being able to adjust to military discipline after having a 
conflict with his sergeant in Vietnam.  He went AWOL several 
times and was court martialed twice.  He complained of being 
shaky and nervous with difficulty going to sleep.  The 
veteran was diagnosed with anxiety neurosis.  Dr. D.T.W. saw 
no signs of psychosis or severe depression.  He also noted 
that the veteran had some sociopathic tendencies as indicated 
by his inability to adjust to authority.  

In April 1975, the veteran's mother submitted a 
correspondence in which she applied for benefits on the 
veteran's behalf.  She stated that the veteran was unable to 
handle his own affairs.  She stated that the veteran's nerves 
get so bad that he doesn't know where he is or what he is 
doing.  When this occurs, someone has to take care of him or 
get him to the hospital before he injures himself or someone 
else.  According to the veteran's mother, this had been going 
on for a couple of years.   

The veteran was hospitalized again in December 1975 and 
January 1976 for schizophrenia and drug abuse.  He was denied 
service connection for schizophrenia in March 1976.  

The veteran was admitted to the hospital for drug abuse 
numerous times over the next few years, including in August 
1979, July 1981, January 1983, February 1983, November 1986, 
December 1986, October 1987, November 1987, and September 
1990.

The first indication of PTSD consists of a November 1991 
outpatient treatment report in which he was diagnosed with 
possible PTSD.  In the abbreviated history section, the 
veteran reported that he began drinking while he was a 
teenager.  While serving in Vietnam, he drank more heavily 
and began using drugs (heroin, cocaine, and marijuana).  The 
report states that the veteran "suffered for many years from 
psychotic disturbance diagnosed as paranoid schizophrenia, 
and admits that he experienced first symptoms of this 
disorder even before he went to military service." 

The veteran underwent a VA psychiatric examination in 
November 1992.  The clinician stated that he found "nothing 
to indicate the diagnosis of post traumatic stress."  
Instead, he was diagnosed with chronic schizophrenic 
reaction, paranoid type.  

The first actual diagnosis of PTSD is dated September 1994.  
The veteran was assessed with severe combat-related PTSD.  
The report does not contain any mention of the veteran's 
alleged stressors.  

The veteran's stressors are not found anywhere in the claims 
file until December 1997.  At that time, he indicated that 
his friend J.S. was killed in Vietnam in 1967.  He also 
stated "lots of napalm. Helicopter firefights and rockets 
always paranoid and jumpy, nightmares...friend was burned on 
fire. Phu Thi Vietnam 1967."  

At the RO's request, the veteran provided additional 
information regarding his stressors in May 2004.  These 
details were submitted to the U.S. Armed Services Center for 
Unit Records Research (which recently changed its name to the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)).  It responded that it was unable to verify that the 
veteran was with the 90th Replacement Company that was 
located at Long Binh.  Regardless, JSRRC noted that Long Binh 
did not have an air base.  The air base was located in Bien 
Hoa.  Regarding the veteran's friend (J.S.), JSRRC noted that 
five soldiers with that name were killed between January 14, 
1967 and August 16, 1968.  However, none of them held a 
transportation or vehicle mechanic military occupational 
specialty.  Additionally, none of them were assigned to 
either the 41st Sig Bn or the 459th Sig Bn.  Finally, none of 
them were killed between May 1967 and September 1967.  There 
is no way to verify the veteran's other alleged stressors 
(seeing Vietcong dead on the road; burning an (unnamed) 
Vietnamese boy).  

The veteran's wife submitted a May 2004 statement in which 
she stated that the veteran had told her about some of his 
alleged stressors (the burning Vietnamese boy, the death of 
J.S., the dead VC on the side of the road).  She stated that 
these incidents seem very recent to the veteran, and that he 
wakes up in the middle of the night, and has nightmares.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).



Analysis

A review of the claims file shows no diagnosis of PTSD during 
service or for many years thereafter.  The service personnel 
records show that the veteran received the National Defense 
Service Medal, Vietnam Service Medal with 4 Bronze Service 
Stars, and the Republic of Vietnam Campaign Medal.  However, 
they do not show that he received any decorations evincing 
combat service.  His military specialty was telephone 
switchboard operator.   

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  As there is competent evidence of a 
diagnosis of PTSD, this appeal turns on the question of 
whether the veteran's alleged in-service stressors have been 
or could be verified.  

The veteran has alleged that his friend, J.S., was ambushed 
while working out in the "boonies" and bled to death before 
the medics could get to him.  JSRRC reported that five 
soldiers with that name were killed during the veteran's time 
in Vietnam.  However, it noted that none of them held a 
transportation or vehicle mechanic military occupational 
specialty; none of them were assigned to either the 41st Sig 
Bn or the 459th Sig Bn; and none of them were killed between 
May 1967 and September 1967.      

The veteran also asserts that he arrived in Vietnam at the 
90th Replacement Company near LBJ (Long Bien Jail).  He 
claims that while he was there, the air base was mortared and 
partially destroyed.  JSRRC reported that it was unable to 
verify that the veteran was with the 90th Replacement Company 
that was located at Long Binh.  Furthermore, it noted that 
Long Binh did not have an air base.

The veteran further contends that while he was burning tall 
grass around the perimeter; a Vietnamese boy caught on fire 
and almost died.  In addition, he claims that one day while 
walking down the road; he saw a lot of VC lying dead on the 
side of the road.  The Board notes that without more specific 
details, these alleged incidents cannot be verified.  That 
is, generally anecdotal incidents such as these latter 
alleged events are not researchable, since incidents can only 
be officially researched if they have been reported and 
documented.  See 38 C.F.R. § 3.159 (c)(2)(i) (2005).

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated by 
official records, buddy statements, or any other supportive 
evidence.  He has not produced any witness who can 
corroborate his testimony.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, Dizoglio, Doran, 
Zarycki, supra.

The Board notes that the veteran can seek to have his claim 
reopened by submitting evidence that would tend to 
corroborate his alleged in-service stressor(s).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


